DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/25/2022, with respect to the rejection of claims 1, 3, and 6-12 have been fully considered and are persuasive.  The previous prior art rejections have been withdrawn. Applicant’s arguments (see pages 3 and 4) that the prior art of record, [namely (Nakaoka et al US 10,978,316), Abiko et al (US 7,243,911), Arai et al (S 6,199,568), Smiltneek et al (US 8,020,839), Kim et al (US 7,807,017), Molinaro (US 5,082,518)] singly or in the combinations recited in the previous rejections fail(s) to teach or fairly suggest that a cross-sectional shape of the rod bodies is a wedge shape such that the rod bodies are disposed with an apex of the wedge shape facing the discharge port side such that the rod bodies are configured with the apex of the wedge shape to divide the air bubble with a collision with the air bubble as recited in claims 1 and 3 of the present invention .
The obvious double patenting rejections were also withdrawn as the patent held to (Nakaoka et al US 10,978,316), fails to claim that a cross-sectional shape of the rod bodies is a wedge shape such that the rod bodies are disposed with an apex of the wedge shape facing the discharge port side such that the rod bodies are configured with the apex of the wedge shape to divide the air bubble with a collision with the air bubble as recited claims 1 and 3 of the present invention and the second references do not teach nor fairly suggest the limitations either.

‘Allowable Subject Matter
Claims 1, 3, and 6-12 are allowed.
	The prior art of record fails to teach or fairly suggest a substrate treatment apparatus comprising the combination of a pipe with a discharge port through which an air bubble is discharged from a bottom of the treatment tank toward the substrate, and a plurality of rod bodies disposed with a gap between each other, and between the discharge port and the substrates to divide the air bubble where a cross-sectional shape of the rod bodies is a wedge shape and the rod bodies are disposed with an apex of the wedge shape facing the discharge port side such that the rod bodies are configured with the apex of the wedge shape to divide the air bubble with a collision with the air bubble, where the rod bodies comprise a plurality of first rod bodies arranged above the discharge portion the second direction and a plurality of second rod bodies shifted from the plurality of first rod bodies in the second direction, between the plurality of first rod bodies and the substrates as recited in claim 1. 
Likewise, the prior art of record fails to teach or fairly suggest a substrate treatment apparatus comprising the combination of a pipe with a discharge port through which an air bubble is discharged from a bottom of the treatment tank toward the substrate, a plurality of rod bodies disposed with a gap between each other, and between the discharge port and the substrates to divide the air bubble where a cross-sectional shape of the rod bodies is a wedge shape and the rod bodies are disposed with an apex of the wedge shape facing the discharge port side such that the rod bodies are configured with the apex of the wedge shape to divide the air bubble with a collision with the air bubble,where the rod bodies comprise a plurality of first rod bodies arranged above the discharge portion the first direction and a plurality of second rod bodies shifted from the plurality of first rod bodies in the first direction, between the plurality of first rod bodies and the substrates as recited in claim 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716